Citation Nr: 0203709	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  98-08 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, 
for residuals of medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the Buffalo, New York RO, which denied in part, 
an increased rating, greater than 10 percent, for residuals 
of a medial meniscectomy of the left knee.  This case was 
before the Board in May 2000 when it was remanded for 
additional development.

Additionally, the Board notes that the veteran originally 
filed a claim for service connection for a right knee 
disability secondary to his service-connected left knee 
disability in July 1997.  By rating decisions, dated May 1998 
and October 1999, the RO denied service connection for a 
right knee disability.  The veteran did not file a 
substantive appeal and these decisions became final.  
Therefore, the sole issue on appeal is as stated on the first 
page of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's medical records show that he exhibits no 
more than 90 degrees limitation of flexion, to include pain.

3.  In an August 1996 treatment note, as well as the October 
1996, August 1999, and October 2000 VA examination reports, 
the veteran's knee was stable and stress testing revealed the 
anterior cruciate, posterior cruciate, and medial and lateral 
collateral ligaments to be intact



CONCLUSION OF LAW

The criteria for an increased rating for the veteran's left 
knee disability, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261, 7804, 
and 7805 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1996 the veteran underwent a VA general medical 
examination.  The veteran had complaints, among other things, 
of chronic remittent and exacerbating knee pain.  Upon 
examination, the examiner noted an arthroscopic scar on the 
veteran's left knee.  The veteran exhibited no passive or 
active limitation of motion, atrophy, or tenderness.  The 
examiner diagnosed the veteran with status post arthroplastic 
knee surgery with "some" limitation of motion and chronic 
pain.

In October 1996 the veteran underwent a VA joints 
examination.  Upon physical examination, the examiner noted 
two well-healed, non-tender scars medial to the patella 
measuring two and one-half inches.  Range of motion was 110 
degrees flexion and 0 degrees extension.  The veteran 
exhibited no evidence of swelling or joint effusion.  Stress 
testing revealed the anterior cruciate and the medial and 
lateral collateral ligaments to be intact.  The examiner 
referred to x-rays taken in August 1996 that revealed no 
significant abnormalities.  Diagnosis included status post-
medial meniscectomy of the left knee.

Treatment records, dated July 1996 through March 1999, from 
the Buffalo, New York VA Medical Center (VAMC) show that the 
veteran had complaints, among other things, of constant 
moderate to severe left knee pain, especially when climbing 
stairs, stiffness, and numbness from the knee to the foot.  
Specifically, in August 1996, the veteran's range of motion 
in his left knee was 0 degrees extension and 120 degrees 
flexion and pain with "more" flexion.  The examiner noted 
no swelling, effusion, or instability, but reported that the 
veteran exhibited pain over the medial compartment.  In 
October 1998, the veteran exhibited crepitus and 
"restricted" range of motion.  In December 1998, the 
veteran's left knee exhibited full range of motion, mild 
effusion, crepitus, and medial and lateral instability.  
Diagnosis included left knee osteoarthritis.  Finally, in 
March 1999, the veteran's left knee exhibited 0 to 125 
degrees range of motion, mild crepitus, mild medial joint 
line tenderness, and no effusion.  X-rays revealed minimal 
medial "generation."  Diagnosis included post-traumatic 
degenerative joint disease of the left knee.

A March 1999 VA radiology report revealed no evidence of 
fracture, dislocation, or destructive bony lesions.  The x-
rays showed chondrocalcinosis and the medial tibiofemoral 
joint compartment was felt to be slightly narrowed.  Spurring 
at the quadriceps insertion was noted.  The radiologist 
diagnosed minimal degenerative disease of the medial 
compartment of the tibiofemoral joint space and evidence of 
chondral os calcinosis, possibly consistent with pseudogout.

In August 1999, the veteran underwent another VA examination.  
The veteran had complaints of constant pain associated with 
stiffness that has increased over time.  Specifically, the 
veteran experienced stiffness with sitting or standing for 
prolonged periods of time and swelling related to exertion, 
which he tried to avoid.  The veteran had no history of heat, 
warmness, or redness and he was unable to kneel, squat, run, 
play sports, easily descend stairs, or walk for prolonged 
periods of time.  The veteran did not complain of 
dislocation, subluxation, or a locking sensation, but 
experienced instability with twisting the wrong way.  The 
veteran further complained of weakness, fatigue, and lack of 
endurance, but noted no history of flare-ups secondary to 
avoidance.  He also had complaints of frequent popping and 
clicking sounds.  At the time of the examination, the veteran 
was using a knee brace on a regular basis.  While working as 
a machinist, the veteran avoided using his left lower 
extremity for brake press and always used an elevator to 
avoid stairs.  At the end of a workday, the veteran 
experienced pain and stiffness.

Upon physical examination, the veteran's quadriceps were 
equal bilaterally and there was no evidence of swelling or 
effusion in the left knee.  Crepitation was elicited on 
passive range of motion and "palpation test" was negative.  
Stress testing revealed the anterior cruciate, posterior 
cruciate, and medial and lateral collateral ligaments to be 
intact.  Range of motion for the left knee was 0 degrees 
extension with no pain and 130 degrees flexion with pain 
starting at 100 degrees.  The examiner noted scars at the 
medial edge of the patella and medial joint line that were 
well-healed without adherence to the underlying tissue.  
Manual muscle test was 5/5 in flexion and extension and no 
sensory deficit was noted.  The examiner diagnosed the 
veteran with status-post traumatic left knee semilunar 
cartilage removal, residuals of a medial meniscectomy, and 
degenerative joint disease of the left knee.

In October 2000, the veteran underwent another VA 
examination.  In addition to complaints noted during the 
August 1999 VA examination, the veteran stated he experienced 
flare-ups two times a week associated with swelling, redness, 
and a warm sensation that lasted a whole day with each 
episode.  At the time of the examination, the examiner stated 
that the veteran was "unable to function."  Hot soaks and 
rest alleviated flare-ups.  The examiner further noted that 
there was no ankylosing of the left knee and that the veteran 
experienced limitation of motion.  The veteran gave a history 
of working as a machinist at a laboratory.

Physical examination revealed no evidence of swelling or 
joint effusion.  Quadriceps measurements were equal 
bilaterally.  Pain was noted on palpation in the medial and 
lateral joint lines and patellar region and crepitus was 
noted on passive range of motion.  Compression test was 
positive.  Stress testing revealed the anterior cruciate, 
posterior cruciate, medial and lateral collateral ligaments 
to be intact.  Range of motion for the left knee was 0 
degrees extension without pain and 120 degrees flexion with 
pain starting at 90 degrees, lacking 20 degrees of full 
flexion. The examiner noted scars at the medial edge of the 
patella and medial joint line that were well-healed without 
adherence to the underlying tissue.  Manual muscle test was 
5/5 on flexion and extension and no sensory deficit was 
noted.  As to pain, the examiner stated that it could 
significantly limit the veteran's functional ability during 
flare-ups or when the knee is used repeatedly or exerted 
during a typical workday.  In conclusion, the examiner 
diagnosed the veteran with status post traumatic left knee 
semilunar cartilage removal, residuals of a medial 
meniscectomy, and degenerative joint disease of the left 
knee.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
further developing the claim to the RO, as the requirements 
of the new law have essentially been satisfied.  In this 
regard, the Board notes that by virtue of the May 1998 
Statement of the Case and October 1999 and April 2001 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and he has been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Furthermore, 
the veteran underwent VA examinations in conjunction with 
this appeal in September 1996, October 1996, August 1999, and 
October 2000.  Hence, the claim is ready to be considered on 
the merits. 

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran's left knee disability is currently assigned a 10 
percent rating under Diagnostic Code 5259.  Pursuant to 
Diagnostic Code 5259, a 10 percent rating is assigned for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.

Other impairment of the knee consisting of recurrent 
subluxation or lateral instability will be rated as follows:  
Where severe, 30 percent; where moderate 20 percent and where 
mild 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Applicable regulations further provide that a knee disability 
may be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  The Rating 
Schedule provides that flexion of the leg limited to 60 
degrees warrants a noncompensable rating, flexion limited to 
45 degrees warrants a 10 percent rating, flexion limited to 
30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  The rating schedule also 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  

In addition, Diagnostic Code 5003, in pertinent part, 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14. However, it was noted that 
a separate rating must be based on additional disability. 
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  If the veteran did not at 
least meet the criteria for a zero percent rating under 
either of these codes, there was no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97, July 1, 
1997.  In a later opinion, the General Counsel noted that 
even if the claimant technically has full range of motion but 
motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and section 4.59 would be available. 
VAOPGCPREC 9-98, August 14, 1998.

In regard to Diagnostic Code 5259, the Board notes that the 
veteran is currently rated at 10 percent, which is the 
maximum allowable under the rating criteria.  Similarly, the 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  Even though the veteran stated that he 
was unable to use his left lower extremity at work, there is 
no showing that the veteran's service-connected left knee 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned 10 percent evaluation); has necessitated frequent 
periods of hospitalization; or has otherwise rendered 
inadequate the regular schedular criteria.  In fact, there is 
no indication in the claims file that the veteran has missed 
a significant amount of work due to his left knee disability.  
Furthermore, in a September 2000 letter, the RO attempted to 
obtain employment records showing a marked interference with 
employment and records showing frequent hospitalization, but 
the veteran did not submit any documentation in response.  
Therefore, an increased rating, greater than 10 percent, is 
not warranted.

As to Diagnostic Code 5257, the veteran is entitled to no 
more than a 10 percent disabling evaluation.  Although the 
veteran exhibited medial and lateral instability in a 
December 1998 VA treatment record, an August 1996 treatment 
note, as well as the October 1996, August 1999, and October 
2000 VA examiners noted the veteran's knee was stable and 
that stress testing revealed the anterior cruciate, posterior 
cruciate, and medial and lateral collateral ligaments to be 
intact.  Therefore, since the preponderance of the evidence 
demonstrates that the veteran's left knee is stable, it would 
not be more appropriate to rate the veteran's left knee 
disability under Diagnostic Code 5257.  Therefore, an 
increased rating is not warranted.

Additionally, the veteran is entitled to no more than a 10 
percent rating under Diagnostic Codes 5260 and 5261.  In 
order to get a rating higher than 10 percent under Diagnostic 
Codes 5260 or 5261, the veteran must exhibit flexion limited 
to 30 degrees and extension limited to 15 degrees.  After 
reviewing the veteran's medical records, the range of motion 
in his left knee was 0 to 110 degrees in the October 1996 VA 
examination, 0 to 120 degrees in an August 1996 VA treatment 
note, 0 to 125 degrees in a March 1999 VA treatment note, 0 
to 130 degrees in the August 1999 VA examination, and 0 to 
120 degrees during the October 2000 VA examination.  At 
worst, the veteran has been limited by 110 degrees flexion, 
which under the rating criteria warrants a noncompensable 
evaluation.

Furthermore, even though the veteran has had complaints of 
pain and weakness, especially upon long periods of walking 
and climbing stairs, the medical evidence demonstrates that 
the current 10 percent rating fully compensates for any 
functional loss due to pain and weakness on motion.  In fact, 
taking into consideration the veteran's pain upon range of 
motion, the veteran was noted to be only limited to 100 
degrees flexion during the August 1999 VA examination and 90 
degrees flexion during the October 2000 VA examination.  
Furthermore, even though the October 2000 VA examiner stated 
that the veteran was "unable to function," the veteran was 
able to extend his knee to 0 degrees and flex to 120 degrees.  
Even with pain, the veteran was able flex to 90 degrees, 
which is still noncompensable under Diagnostic Codes 5260 and 
5261.  Therefore, even though the Board recognizes that the 
veteran experiences functional loss due to pain, weakness, 
and fatigue, the medical evidence demonstrates that any loss 
is fully compensated under the current 10 percent disabling 
rating.

The Board has considered the effect of pain in rating the 
veteran's service connected left knee disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown , 10 Vet. App. 194 (1997).  From a functional point of 
view, it is clear that the complaints of pain are not 
reflective of a higher rating.  In other words, the pain 
complaints are not supported by adequate pathology as set 
forth in § 4.40.  Moreover, even considering the complaints 
of pain in relation to functional loss, it is clear that the 
veteran's left knee disability is not more than 10 percent 
disabling.

Additionally, the Board notes that the veteran is not 
entitled to a higher rating under Diagnostic Code 5003.  
According to VAOPGCPREC 9-98, August 14, 1998, Diagnostic 
Code 5259 (in which the veteran is currently rated) requires 
consideration of sections 4.40 and 4.45 because removal of 
the semilunar cartilage may result in complications producing 
loss of motion.  Therefore, in order to obtain a separate 
rating under Diagnostic Code 5003, the veteran must be rated 
under a diagnostic code that does not contemplate range of 
motion.  Therefore, as the veteran is receiving an additional 
10 percent under Diagnostic Code 5003, the veteran is 
receiving more than adequate compensation for his left knee 
disability.

Finally, the veteran does not exhibit tender or painful scars 
as a result of prior surgery to warrant an additional rating 
under Diagnostic Code 7804.  During the August 1999 and 
October 2000 VA examinations, the examiner noted that the 
veteran's scars were well-healed without adherence to the 
underlying tissue.  Likewise, any limitation of motion due to 
the veteran's scars pursuant to Diagnostic Code 7805 is 
adequately compensated for under the veteran's current 
disability rating.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected left knee disability is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for the veteran's residuals of medial meniscectomy, left knee 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

